DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to Amendments/Arguments filed on February 9, 2022.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/30/2021 has been considered by the examiner.

Priority
4.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
5.	The drawings were received on July 16, 2020.  These drawings are accepted.

Allowable Subject Matter
6.	Claims 1, 6-12 and 15 are allowed.

7.	The following is a statement of reasons for the indication of allowable subject matter:  

A buck-boost power converting system comprising: a voltage source input for connecting a voltage source for power conversion; a plurality of switches electrically connected to the voltage source input, wherein each switch is connected to a controller configured for control of the switches; and a voltage output configured to connect to a load to power the load with converted power from the voltage source input, wherein the controller is configured to provide positive voltage or negative voltage to the voltage output, as needed, further comprising: 
a first line running from a positive node of the voltage source input to a first node of the voltage output; and 
a second line running from a negative node of the voltage source input to a second node of the voltage output, wherein the voltage output is configured to power a load connected between the first and second nodes of the voltage output, further comprising an inductor connected in series along the first line, further comprising a capacitor connecting between the first and second lines, wherein the plurality of switches includes: 
a first switch connected in series along the first line between the voltage input and the inductor; 
a second switch connecting between the first line and the second line, wherein the second switch connects to the first line at a node between the first switch and the inductor; 99780100v.1Application No. 16/930,8663Docket No.: 1590052.221US2 
a third switch connecting between the first line and the second line, wherein the third switch connects to the first line at a node between the inductor and the first node of the voltage output; 
a fourth switch connected in series along the first line between the first node of the voltage output and the third switch; and 
a fifth switch connected in series along a third line that is in parallel with the first line, wherein the third line connects to the first line at a node between the first switch and the inductor, and at the first node of the voltage output.

Regarding claims 8-9, the prior art fails to disclose or suggest the emboldened and italicized features below:
 	A system, wherein the plurality of switches includes a first switch, 10a second switch, a third switch, a fourth switch, and a fifth switch, 
 	wherein the controller includes machine readable instructions for both a non-inverting mode and an inverting mode, 
 	wherein the machine readable instructions are configured to cause the controller in the non-inverting mode to cycle the switches between a first non-inverting state and a second non- 15inverting state, 
 	wherein in the first non-inverting state the first switch is on, the second switch is off, the third switch is on, the fourth switch is off, and the fifth switch is off, 
 	wherein in the second non-inverting state the first switch is off, the second switch is on, the third switch is off, the fourth switch is on, and the fifth switch is off,
 	20wherein the machine readable instructions are configured to cause the controller in the inverting mode to cycle the switches between a first inverting state and a second inverting state, 12 83115211v.1Docket No. 1590052.221US2 127390US02 
 	wherein in the first inverting state the first switch is on, the second switch is off, the third switch is on, the fourth switch is off, and the fifth switch is off, and
 	wherein in the second inverting state the first switch is off, the second switch is off, the third switch is on, the fourth switch is off, and the fifth switch is on.

Regarding claim 12, the prior art fails to disclose or suggest the emboldened and italicized features below:
A method comprising: 
 	switching a single buck-boost circuit between an non-inverting mode wherein input voltage polarity is not inverted for output to a load, and an inverting mode wherein input voltage polarity is inverted for output to the load, wherein the buck-boost circuit includes a first switch, a second 99780100v.1Application No. 16/930,8666Docket No.: 1590052.221US2 switch, a third switch, a fourth switch, and a fifth switch, wherein in each of the non-inverting and inverting modes, the method includes pulse width modulation (PWM) control of the switches, wherein PWM control of the switches includes in the non-inverting mode cycling the switches between a first state and a second state, 
 	wherein in the first state the first switch is on, the second switch is off, the third switch is on, the fourth switch is off, and the fifth switch is off, and 
 	wherein in the second state the first switch is off, the second switch is on, the third switch is off, the fourth switch is on, and the fifth switch is off.

Regarding claim 15, the prior art fails to disclose or suggest the emboldened and italicized features below:
A method comprising: 
switching a single buck-boost circuit between an non-inverting mode wherein input voltage polarity is not inverted for output to a load, and an inverting mode wherein input voltage polarity is inverted for output to the load, wherein the buck-boost circuit includes a first switch, a second switch, a third switch, a fourth switch, and a fifth switch, wherein in each of the non- inverting and inverting modes, the method includes pulse width modulation (PWM) control of the switches, wherein PWM control of the switches includes in the inverting mode cycling the switches between a first state and a second state, 
 	wherein in the first state the first switch is on, the second switch is off, the third switch is on, the fourth switch is off, and the fifth switch is off, and 99780100v.1Application No. 16/930,8667Docket No.: 1590052.221US2 
 	wherein in the second state the first switch is off, the second switch is off, the third switch is on, the fourth switch is off, and the fifth switch is on.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY NASH whose telephone number is (571) 270-3349. The examiner can normally be reached on Monday-Friday 8am-4pm. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner‘s supervisor, Thienvu Tran can be reached on (571) 270-1276. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/GARY A NASH/Primary Examiner, Art Unit 2838